Order denying petitioner’s motion for a peremptory order of mandamus to compel the commissioner of buildings in the borough of the Bronx to issue a building permit for the erection of a building to be used for the testing, adjusting and relining of automobile brakes at premises situated at 2409 Jerome avenue, Bronx, unanimously affirmed, with twenty dollars costs and disbursements. (See Matter of Greene v. Dorman, 229 App. Div. 743; People ex rel. Broadway & 96th Street Realty Co. v. Walsh, 203 id. 468, and People ex rel. Walsh v. Kleinert, 200 id. 836.) Present — Martin P. J., McAvoy, O’Malley, Townley and Glennon, JJ.